Motion Granted; Appeal Dismissed and Memorandum Opinion filed July 28,
2015.




                                     In The

                     Fourteenth Court of Appeals

                              NO. 14-15-00544-CV


COLLINS, EDMONDS, POGORZELSKI, SCHLATHER & TOWER, PLLC,
                       Appellant

                                       V.

 INTERNET MACHINES, LLC, STEVEN C. SEREBOFF, FRANCES P.
KNUETTEL, II; INTERNET MACHINES MC, LLC AND SOCAL IP LAW
                    GROUP, LLP, Appellees

                     On Appeal from the 295th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2015-25448


                 MEMORANDUM                   OPINION

      This is an appeal from a judgment signed June 3, 2015. On July 17, 2015,
appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.
      Accordingly, the appeal is ordered dismissed.

                                                  PER CURIAM

Panel consists of Justices Boyce, McCally, and Donovan.